The defendants except to the allowance on December 4, 1967, of a motion adding John G. and Veronica McCormick as parties plaintiff in an action of tort brought by Marjorie Walsh for injuries sustained in an automobile accident occurring on or about March 3, 1965. The added parties, friends of the plaintiff Marjorie Walsh, were riding in her car at the time of the accident, one being the driver. The defendants contend that it was error as a matter of law to allow the amendment in that there was no relationship between Marjorie Walsh and either of the two McCormicks, and she could not have intended to bring her action on their behalf. General Laws c. 231, §§ 4A, 51 and 138, are to be liberally construed. The cause of action of the McCormicks was alive when Marjorie Walsh brought her action. The defendants had full knowdedge of litigation about the accident during the statutory period. Notwithstanding that, the McCormicks as parties plaintiff with a separate cause of action might have been barred by the statute of limitations had they brought a separate action, we hold that there was no abuse of discretion in allowing the amendment in the circumstances of this case, where the claims of all plaintiffs arose out of the same incident. See G. L. c. 231, § 51; Wadsworth v. Boston Gas Co. 352 Mass. 86, 89. See also Gallagher v. Wheeler, 292 Mass. 547, 550-551.

Exceptions overruled.